DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1, 2, and 3, the claims use the term “monotonically” in lines 9, 3, and 3, respectively, which does not make sense. For purposes of examination the claims have been interpreted to mean decreases or increases in general without further limitation.
Claims 2-11 are indefinite due to their dependence on indefinite claim 1.
In further reference to claim 10, the claim recites the limitation “less than or equal to twice L” in line 4. “L” lacks antecedent basis or any definition in the claim making the meaning of the claim unclear. For purposes of examination, L has been interpreted to mean a distance between two adjacent protrusions, see paragraph 48 of Applicant’s specification and Applicant’s Figure 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2019/0074331).
In reference to claim 1, Oh et al. (US 2019/0074331), hereafter “Oh,” discloses an OLED display panel, comprising:
a substrate 110; and
a pixel array disposed on the substrate and comprising a plurality of pixels arranged in an
orthogonal matrix; wherein each of the plurality of pixels comprises a plurality of sub-pixels,
and each of the plurality of sub-pixels comprises a driving circuit layer, an uneven layer 181, and a light-emitting layer LED stacked in manufacture processing sequence;
wherein the uneven layer in each of the sub-pixels comprises a plurality of concave-convex structures181a/Cv, paragraph 97;
wherein a number of concave-convex structures monotonically decreases or increases from a center PA1 of the pixel array to a periphery CA1, CA2 of the pixel array in a first direction and/or a second direction, wherein the first direction and the second direction are orthogonal to each other, Figures 8, 9, and 13.
In reference to claim 5, Oh discloses the plurality of concave-convex structures in the OLED display panel has a same shape, Cv in Figure 8.
In reference to claim 6, Oh discloses the concave-convex structures Cv are uniformly distributed within each of the plurality of sub-pixels, Figure 3.
In reference to claim 9, Oh discloses the surface profile of the plurality of concave-convex structures manifests in a sine wave shape, Figures 5-7.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2019/0074331) in view of Ryu et al. (US 2011/0291119).
In reference to claim 2, Oh discloses the pixel array further comprises the number of concave-convex structures monotonically decreases from the center of the pixel array to the periphery of the pixel array (area CA1a) in a horizontal direction, PA1 to CA1, Figure 8.
Oh is silent regarding first power lines extending along the first direction.
Ryu et al. (US 2011/0291119), hereafter “Ryu,” discloses a display including teaching first power lines, 32 in Figure 2, extending along a first, horizontal, direction, paragraph 87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first power lines to extend along the first direction and the number of concave-convex structures monotonically decreases from the center of the pixel array to the periphery of the pixel array in a direction of the first power lines. To do so would have merely been to apply a known technique to improve similar methods in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case applying the concave-convex uneven layer to the pixel layout of Ryu.
In reference to claim 3, Oh discloses the pixel array further comprises the number of concave-convex structures monotonically decreases from the center of the pixel array to the periphery of the pixel array (area CA1a in Figure 8) in a vertical direction, PA1 to CA2, Figures 8 and 12, paragraphs 140 and 145.
Oh is silent regarding second power lines extending along the second direction.
Ryu discloses a display including teaching second power lines, 31 in Figure 2, extending along a second, vertical, direction, paragraph 87. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second power lines to extend along the second direction and the number of concave-convex structures monotonically decreases from the center of the pixel array to the periphery of the pixel array in a direction of the second power lines. To do so would have merely been to apply a known technique to improve similar methods in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case applying the concave-convex uneven layer to the pixel layout of Ryu.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2019/0074331) in view of Nishikawa et al. (US 2008/0024402).
In reference to claim 7, Oh does not disclose a maximum height difference of each of the plurality of concave-convex structures is greater than a thickness of the light-emitting layer.
Nishikawa et al. (US 2008/0024402), hereafter “Nishikawa,” discloses a display device including teaching a maximum height difference (3µm) of each of the plurality of concave-convex structures, 36 in Figure 2, is greater than a thickness of the light-emitting layer (1 µm), paragraphs 45 and 51. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a maximum height difference of each of the plurality of concave-convex structures to be greater than a thickness of the light-emitting layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one concave-convex height for another.
In reference to claim 8, Oh does not disclose a distance between two adjacent protrusions of 14Attorney Docket No.: S2161.70000US00 the concave-convex structures is not less than two fold of a thickness of the light-emitting layer.
Nishikawa teaches a distance between two adjacent protrusions of the concave-convex structures, 36 in Figure 2, (10 µm) is not less than two fold of a thickness of the light-emitting layer, (2×1 µm) paragraphs 45 and 49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a distance between two adjacent protrusions of the concave-convex structures is not less than two fold of a thickness of the light-emitting layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one concave-convex spacing for another.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2019/0074331) in view of Jang et al. (US 2018/0247980).
In reference to claim 10, Oh does not disclose a maximum height difference of each of the plurality of concave-convex structures is not less than one third of the distance between two adjacent protrusions of the plurality of concave-convex structures and is less than or equal to twice L.
Jang et al. (US 2018/0247980) discloses a display device including teaching a maximum height difference, H in Figure 3B, of each of the plurality of concave-convex structures 162 is not less than one third of the distance D between two adjacent protrusions of the plurality of concave-convex structures and is less than or equal to twice L, paragraphs 70 and 71. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a maximum height difference of each of the plurality of concave-convex structures to be not less than one third of the distance between two adjacent protrusions of the plurality of concave-convex structures and less than or equal to twice L. Where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). One would have been motivated to do so in order to control the aspect ratio of the concave-convex structures to enhance current efficiency, paragraph 72 of Jang.
	


Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising a bending portion and a non-bending portion; wherein a number of concave-convex structures in a sub-pixel in the bending portion is less; in combination with the other recited limitations in the base claim.
Claim 11 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein a minimum radius of curvature ρ of the plurality of concave-convex structures in the uneven layer is not less than half the thickness of the light-emitting layer; in combination with the other recited limitations in the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897